

117 HR 1071 IH: Election Technology Integrity and Fraud Prevention Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1071IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Posey introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to prohibit States from using a voting system which is connected to the Internet in the administration of an election for Federal office.1.Short titleThis Act may be cited as the Election Technology Integrity and Fraud Prevention Act. 2.Prohibiting connection of voting systems to Internet(a)ProhibitionSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraph:(7)Prohibiting connection of system to the Internet(A)In generalNo system or device upon which ballots are programmed or votes are cast or tabulated shall be connected to the Internet at any time.(B)Prohibiting acceptance of ballots transmitted onlineThe voting system may not directly tabulate any voted ballot which is transmitted to an election official online.(C)Rule of constructionNothing contained in this paragraph shall be deemed to prohibit the Commission from conducting the studies under section 242 or to conduct other similar studies under any other provision of law in a manner consistent with this paragraph..(b)Effective dateSection 301(d) of such Act (52 U.S.C. 21081(d)) is amended by striking the period at the end and inserting the following: , or, in the case of the requirements of paragraph (7) of subsection (a), on and after January 1, 2022..